PER CURIAM.
The executive director of the Commission on Human Relations urges by petition for review of nonfinal administrative action that the DOAH hearing officer, to whom the Commission assigned this matter for hearing, committed error for which there can be no adequate remedy after final agency action, Fla.R.App.P. 9.100, by declining the executive director named party status in the proceeding. Fla.Admin. Code R. 9D-8.13(1). The Rule in terms permits such intervention by the executive director, and we agree that affording him party status is an appropriate way of assuring participation by the Commission in the proceeding before the hearing officer. The Commission itself is not shown to have formal standing or participatory rights before the hearing officer, and no reason appears why intervention by the executive director should not be permitted.
It is so ORDERED.
McCORD, ROBERT P. SMITH, Jr. and ERVIN, JJ., concur.